The action is to recover damages for personal injuries sustained when plaintiff was struck on the head by tackle dropped or thrown from the third or fourth floor of an apartment house then under construction. Defendant Pinecone Realty Corporation was the general contractor and defendant Zenith Improvement Co., Inc., was a subcontractor. The jury rendered a verdict for $12,300 against both defendants and in favor of Zenith on Pineeone’s cross complaint against it. Both defendants appeal. Judgment reversed on the facts and a new trial granted, with costs to abide the event, unless within ten days from the entry of the order hereon the plaintiff stipulate to reduce the amount of • the verdict from $12,300 to $5,300, in which event the judgment, as so reduced, is unanimously affirmed, without costs. The verdict is grossly excessive. Hagarty, Acting P. J., Johnston, Adel, Taylor and Lewis, JJ., concur.